              Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF NEW YORK


   JASON SARKIS,                                         )
                                                         )
                            Plaintiff,                   ) Case No.
                                                         )
             v.                                          ) JURY TRIAL DEMANDED
                                                         )
   THESTREET, INC., DAVID CALLAWAY,                      )
   JAMES J. CRAMER, BOWERS W. ESPY,                      )
   SARAH FAY, LAWRENCE S. KRAMER,                        )
   BETSY L. MORGAN, KEVIN RENDINO, and                   )
   STEPHEN R. ZACHARIAS,                                 )
                                                         )
                            Defendants.                  )
                                                         )


    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

  personal knowledge with respect to himself, and upon information and belief based upon, inter

  alia, the investigation of counsel, as to all other allegations herein, as follows:

                                         NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against TheStreet, Inc. (“TheStreet” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with TheStreet, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with Euromoney

Institutional Investor PLC’s (“Euromoney”) proposed acquisition of TheStreet’s business-to-

business, or B2B, content and products, which includes The Deal and BoardEx (the “B2B Business”)

(the “Proposed Transaction”).


                                                    1
            Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 2 of 16



       2.      On December 6, 2018, TheStreet entered into a Membership Interest Purchase

Agreement (the “Purchase Agreement”), pursuant to which Euromoney will acquire TheStreet’s B2B

Business for $87.3 million in cash, subject to adjustment, including based on the working capital, cash

and outstanding indebtedness of the B2B Business as of the closing of the transaction (the “Purchase

Consideration”).   The transaction will be structured as a purchase by Euromoney of all the

membership interests of The Deal, L.L.C., a Delaware limited liability company and wholly owned

subsidiary of TheStreet.

       3.      Additionally, and in connection with the Proposed Transaction, TheStreet’s Board has

recommended an amendment to TheStreet’s restated certificate of incorporation to effect a Reverse

Stock Split of TheStreet’s common stock (the “Reverse Stock Split Proposal”) and the approval of

the compensation that may be paid or become payable to certain of TheStreet’s named executive

officers as a result of consummation of the Proposed Transaction (the “Transaction-Related

Compensation Proposal”).

       4.      Upon closing of the Proposed Transaction, TheStreet’s business will undergo

significant changes as its post-closing operations will be reduced to consist solely of its business-to-

consumer content and products (“B2C Business”). While the B2B Business comprises half of

TheStreet’s current revenues and assets, given the size of the Purchase Consideration relative to

TheStreet’s current market capitalization, the Proposed Transaction may constitute the sale of

substantially all of TheStreet’s property and assets under Section 271 of the DGCL.

       5.      On December 31, 2018, in order to convince TheStreet’s public common shareholders

to vote in favor of the Proposed Transaction, the Reverse Stock Split Proposal, and the Transaction-

Related Compensation Proposal, Defendants authorized the filing of a materially incomplete and

misleading Preliminary Proxy Statement (the “Proxy”) with the SEC, in violation of Sections 14(a)

and 20(a) of the Exchange Act.


                                                   2
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 3 of 16



       6.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for TheStreet; and (ii) the valuation analyses performed by

TheStreet’s financial advisor, Moelis & Company LLC (“Moelis”).

       7.       The special meeting of TheStreet’s shareholders to vote on the Proposed Transaction

and other transaction-related proposals is expected in the first quarter of 2019 and consummation of

the Proposed Transaction will follow thereafter (the “Shareholder Vote”). It is therefore imperative

that the material information that has been omitted from the Proxy is disclosed prior to the Shareholder

Vote so TheStreet shareholders can properly exercise their corporate voting rights.

       8.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction unless and

until the material information discussed below is disclosed to TheStreet’s public common

shareholders sufficiently in advance of the upcoming shareholder vote or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                   JURISDICTION AND VENUE

       7.         This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

        8.        Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the


                                                   3
                Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 4 of 16



[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.

          9.        Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, TheStreet’s principal executive offices are located in this District

and TheStreet’s common stock trades on the Nasdaq stock exchange, which is also headquartered in

this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).

                                                 PARTIES

          10.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of TheStreet common stock.

          11.     Defendant TheStreet is a public company incorporated under the laws of Delaware

with principal executive offices located at 14 Wall Street, 15th Floor, New York, New York 10005.

TheStreet’s common stock is traded on the Nasdaq under the ticker symbol “TST.”

          12.     Defendant David Callaway is, and has been at all relevant times, a director of the

Company. Defendant Callaway also serves as the CEO and President of the Company.

          13.     Defendant James J. Cramer is, and has been at all relevant times, a director of the

Company.        Defendant Cramer is also the founder of the Company and serves as a Markets

Commentator.

          14.     Defendant Bowers W. Espy is, and has been at all relevant times, a director of the

Company.


                                                     4
               Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 5 of 16



         15.     Defendant Sarah Fay is, and has been at all relevant times, a director of the Company.

         16.     Defendant Lawrence S. Kramer is, and has been at all relevant times, a director of the

Company.

         17.     Defendant Betsy L. Morgan is, and has been at all relevant times, a director of the

Company.

         18.     Defendant Kevin Rendino is, and has been at all relevant times, a director of the

Company.

         19.     Defendant Stephen R. Zacharias is, and has been at all relevant times, a director of

the Company.

         20.     The defendants identified in paragraphs 12 through 19 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with TheStreet, the “Defendants.”

                                  SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

         21.     TheStreet is a financial news and information provider focusing on B2B and B2C

content and products which provide institutional investors, advisors and dealmakers with actionable

information from the worlds of finance and business. The Company operates through three business

units: 1 (i) TheStreet.com, (ii) The Deal, and (iii) BoardEx. The Deal and BoardEx units make up the

Company’s B2B Business while the B2C Business consists of TheStreet.com. TheStreet.com is the

Company’s namesake website which includes free content and houses subscription products that

serve varying segments of the retail investing public. The Deal delivers actionable, intraday

coverage on changes in corporate control, including mergers and acquisitions, private equity,

corporate activism and restructuring. With an institutional license, users receive full access to

proprietary commentary, analysis and data produced by the Company’s journalists, and content feeds



1
    In or about June 2018, the Company sold its RateWatch business to S&P Global.
                                                   5
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 6 of 16



can be customized based on job function or deal focus.           BoardEx is a relationship capital

management service and source of data and business intelligence for investment banks,

consultancies, executive search firms, law firms and universities.

       22.     On December 6, 2018, the Board caused the Company to enter into the Purchase

Agreement with Euromoney.

       23.     Pursuant to the terms of the Purchase Agreement, Euromoney, upon the terms and

subject to the conditions set forth in the Purchase Agreement, will acquire TheStreet’s B2B Business

for $87.3 million in cash.

       24.       According to the December 6, 2018 press release announcing the Proposed

Transaction:

               TheStreet, Inc. (Nasdaq: TST), a leading financial news and information
               company, today announced that it has entered into a definitive purchase
               agreement (the “Agreement”) to sell its institutional business units, The
               Deal and BoardEx (the “B2B Business”), for $87.3 million to Euromoney
               Institutional Investor PLC (“Euromoney”), the global business information
               and events group. The Agreement was unanimously approved by
               TheStreet’s Board of Directors (the “Board”) upon recommendation of the
               special committee of independent directors. The decision to sell the
               institutional business is part of the Board’s ongoing review of strategic
               alternatives to enhance shareholder value.

               The Company expects that a substantial portion of the net proceeds from
               the sale will be distributed to TheStreet’s stockholders. The Board is
               evaluating the various ways to complete this distribution, including, among
               other factors, the timing and amount of such distribution.

               “The primary goal of our Board and management team has always been to
               maximize shareholder value, and the sale of our B2B business to
               Euromoney is a unique opportunity to do just that,” said David Callaway,
               President and Chief Executive Officer. “Our Board decided this was the best
               path to maximize value following our recent sale of RateWatch.”

               The Deal and BoardEx, which reported revenue of $23.8 million in 2017,
               has offices located in New York, London, Wisconsin, Washington DC, San
               Francisco and Chennai, India. TheStreet acquired The Deal in 2012 and
               BoardEx in 2014.

               Following the close of the sale of the B2B Business, the Company will

                                                  6
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 7 of 16



               continue to execute on its business plan of providing exceptional coverage
               of the financial markets with a focus on subscription revenue. The
               Company’s consumer businesses, led by its namesake website,
               TheStreet.com, houses premium subscription products that target varying
               segments of the retail investing public. The Company has reported
               improving metrics for its B2C subscription business over the last few
               quarters including an increase in new orders, average price, bookings,
               conversion and renewal rates. The Board will also continue to explore
               strategic alternatives for its consumer business.

               The Company also expects to reduce its public company costs and corporate
               overhead following closing of the sale of its B2B Business given the
               reduction in overall headcount and operations. With that in mind, David
               Callaway, the Company’s current Chief Executive Officer, has announced
               his intention to resign following the completion of the transaction. The
               Company will then be led by Eric Lundberg as Chief Executive Officer,
               who will also continue his role as Chief Financial Officer, and Margaret de
               Luna, current President of the Company’s consumer business, who will
               assume the role of President and Chief Operating Officer.

               Jim Cramer, Founder and Director, remarked, “The Company is in a better
               place since Dave took over and we thank him for his contributions and
               efforts. I have full confidence in Eric and Margaret’s ability to manage the
               consumer business on a standalone basis and I look forward to continuing
               to build upon our recent success while the Board explores strategic
               opportunities for the Company.”

               The sale of the B2B Business is subject to the approval of a majority of the
               outstanding shares of common stock in TheStreet under Delaware law and
               is expected to be submitted for stockholder approval in the first quarter of
               2019. No other regulatory approvals are expected to be required to complete
               the transaction and no dissenters or appraisal rights are triggered by the
               transaction.

               Moelis & Company LLC acted as the sole financial advisor to TheStreet on
               the transaction. Orrick, Herrington & Sutcliffe LLP acted as legal advisor
               to TheStreet.

The Proxy Omits Material Information

       25.       On December 31, 2018, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The special meeting of TheStreet stockholders to vote on the Proposed

Transaction is forthcoming. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it


                                                  7
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 8 of 16



did not contain any material misrepresentations or omissions. However, the Proxy misrepresents or

omits material information that is necessary for the Company’s shareholders to make an informed

voting decision in connection with the Proposed Transaction.

       26.       First, the Proxy fails to provide enough information regarding financial projections

for the Company. In particular, the Proxy fails to disclose: (i) TheStreet’s projected unlevered free

cash flows and its underlying line items; (ii) all line items used to calculate TheStreet’s non-GAAP

EBITDA and segment EBITDA; (iii) a reconciliation of all non-GAAP to GAAP metrics; and (iv)

TheStreet’s estimate of EBITDA for the B2B Business in fiscal year ending December 31, 2023. See

Proxy at 33-35, 40.

       27.       Investors are concerned, perhaps above all else, with the projections and cash flows

of the companies in which they invest. Under sound corporate finance theory, the market value of a

company should be premised on the expected unlevered free cash flows of the corporation (the “Cash

Flow Projections”). Accordingly, the question that the Company’s shareholders need to answer in

determining whether to vote in favor of the Proposed Transaction is clear:          Is the Purchase

Consideration fair compensation given TheStreet’s projected cash flows? Without TheStreet’s Cash

Flow Projections for the years 2017 to 2022, the Company’s shareholders will not be able to answer

this critical question and assess the fairness of the Purchase Consideration.

       28.       Defendants elected to summarize the projections for TheStreet on pages 34 and 35

of the Proxy. However, the EBITDA projection metrics that were included in the Proxy are not

sufficient analogues for the Cash Flow Projections.

       29.       Warren Buffet and other financial experts have observed the folly in emphasizing

EBITDA over free cash flow: “Too many investors focus on earnings before interest, taxes,

depreciation, and amortization. That makes sense, only if you think capital expenditures are funded




                                                   8
              Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 9 of 16



by the tooth fairy.” 2

        30.       Indeed, relying solely on EBITDA to provide a fair summary of a company’s

financial prospects has numerous pitfalls.     EBITDA does not take into account any capital

expenditures, working capital requirements, current debt payments, taxes, or other fixed costs that

are critical to understand a company’s value. 3 As a result of these material differences between

EBITDA and unlevered free cash flows, experts recognize unlevered free cash flows as a much more

accurate measure when it comes to analyzing the expected performance of a company.

        31.       In light of the significant differences between free cash flow and the projected

metrics that Defendants elected to disclose in the Proxy—namely, EBITDA—the tables on pages 34

through 35 of the Proxy are materially incomplete and misleading.

        32.       If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. With regard to future events, uncertain figures, and other so-called

soft information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. Accordingly, Defendants have disclosed some of the

projections relied upon by Moelis, but have omitted the Cash Flow Projections. Thus, Defendants’

omission renders the projections disclosed on pages 34-35 misleading.

        33.       With respect to Moelis’ Discounted Cash Flow Analysis, the Proxy is also

materially misleading and incomplete because it fails to disclose the inputs and assumptions

underlying the selection of the range of discount rates from 12.0% to 16.0% (i.e., the components of

TheStreet’s weighted average cost of capital for its B2B Business) and the inputs and assumptions

underlying the selection of the 8.5x to 10.5x terminal multiples. See Proxy at 41. Moreover, Moelis’


2
        Elizabeth    MacDonald,     the    Ebitda folly, FORBES (March 17, 2003),
http://www.forbes.com/global/2003/0317/024.html.
3
        Cody Boyte, Why EBITDA is Not Cash Flow, AXIAL FORUM (Nov. 19, 2013),
http://www.axial.net/forum/ebitda-cash-flow/
                                                9
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 10 of 16



Discounted Cash Flow Analysis is based on projections for the Company’s expected financial

performance during the year 2023. See Proxy at 41. However, the Proxy fails to disclose any

financial projections for year 2023.

       34.       These key inputs are material to TheStreet shareholders, and their omission renders

the summary of Moelis’ Discounted Cash Flow Analysis incomplete and misleading. As one highly-

respected law professor explained regarding these crucial inputs, in a discounted cash flow analysis

a banker takes management’s forecasts, and then makes several key choices “each of which can

significantly affect the final valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev.

1557, 1576 (2006). Such choices include “the appropriate discount rate, and the terminal value…”

Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change can
               markedly affect the discounted cash flow value. For example, a change in
               the discount rate by one percent on a stream of cash flows in the billions of
               dollars can change the discounted cash flow value by tens if not hundreds
               of millions of dollars….This issue arises not only with a discounted cash
               flow analysis, but with each of the other valuation techniques. This dazzling
               variability makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the various
               inputs in the valuation process, the weight assigned for each, and the
               rationale underlying these choices. The substantial discretion and lack of
               guidelines and standards also makes the process vulnerable to manipulation
               to arrive at the “right” answer for fairness. This raises a further dilemma in
               light of the conflicted nature of the investment banks who often provide
               these opinions.

       Id. at 1577-78 (emphasis added). Without the above-mentioned information, TheStreet’s

shareholders cannot evaluate for themselves the reliability of Moelis’ Discounted Cash Flow Analysis,

make a meaningful determination of whether the implied equity value ranges reflect the true value of

the Company or was the result of an unreasonable judgment by Moelis, and make an informed

decision regarding whether to vote in favor of the Proposed Transaction.

       35.     The Proxy also fails to disclose or misstate material information relating to the sale

process leading up to the Proposed Transaction.

                                                  10
                Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 11 of 16



          36.     The Proxy fails to expressly indicate whether the confidentiality and non-solicitation

agreements (“NDAs”) entered with various bidders contained standstill provisions that are still in

effect and/or “don’t-ask-don’t-waive” standstill provisions that are presently precluding these parties

from making a topping bid for the Company. See Proxy at 23. In fact, some NDAs “in some instances,

included a standstill agreement[s]”, yet shareholders are not told which ones and its terms. Id. Such

information is material to Plaintiff and TheStreet stockholders as a reasonable stockholder would find

it material and important to their voting decision whether or not parties that had previously been

interested in a potential acquisition of the Company are now foreclosed from submitting superior

proposals.

          37.     Defendants failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          38.       In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of

the foregoing material information prior to the upcoming shareholder vote concerning the Proposed

Transaction, Plaintiff will be unable to make an informed decision regarding whether to vote their

shares in favor of the Proposed Transaction, and they are thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                                 COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9 )

          39.       Plaintiff incorporate each and every allegation set forth above as if fully set forth

herein.

          40.       Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission


                                                     11
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 12 of 16



may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

       41.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and in

the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       42.       The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       43.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for TheStreet; and (ii) the valuation

analyses performed by Moelis in support of its fairness opinion.

       44.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

       45.       The Individual Defendants knew or were negligent in not knowing that the Proxy


                                                   12
             Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 13 of 16



is materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Moelis reviewed and discussed its financial

analyses with the Board, and further states that the Board considered the financial analyses provided

by Moelis, as well as its fairness opinion and the assumptions made and matters considered in

connection therewith. Further, the Individual Defendants were privy to and had knowledge of the

projections for the Company and the details surrounding the process leading up to the signing of the

Purchase Agreement. The Individual Defendants knew or were negligent in not knowing that the

material information identified above has been omitted from the Proxy, rendering the sections of the

Proxy identified above to be materially incomplete and misleading.              Indeed, the Individual

Defendants were required to, separately, review Moelis’ analyses in connection with their receipt of

the fairness opinions, question Moelis as to its derivation of fairness, and be particularly attentive to

the procedures followed in preparing the Proxy and review it carefully before it was disseminated,

to corroborate that there are no material misstatements or omissions.

       46.        The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Purchase Agreement and preparation and review of

the Company’s financial projections.

       47.        TheStreet is also deemed negligent as a result of the Individual Defendants’


                                                    13
                Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 14 of 16



negligence in preparing and reviewing the Proxy.

          48.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through

the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.

                                                COUNT II

                    (Against the Individual Defendants for Violations of Section 20(a) of the
                                                Exchange Act)

          49.       Plaintiff incorporate each and every allegation set forth above as if fully set forth

herein.

          50.       The Individual Defendants acted as controlling persons of TheStreet within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of TheStreet, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          51.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

          52.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

                                                     14
               Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 15 of 16



violations alleged herein, and exercised the same.              The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

         53.       In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Purchase Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

         54.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

         55.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

         56.       Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.      Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;


                                                     15
            Case 1:19-cv-00275-KPF Document 1 Filed 01/10/19 Page 16 of 16



       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.



                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




 Dated: January 10, 2019                              Monteverde & Associates PC
                                                By:    /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com


                                                      Attorneys for Plaintiff




                                                   16
